United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                    IN THE UNITED STATES COURT OF APPEALS             September 3, 2003

                                                                   Charles R. Fulbruge III
                             FOR THE FIFTH CIRCUIT                         Clerk



                                 No. 03-30059
                               Summary Calendar



UNITED STATES OF AMERICA,

             Plaintiff-Appellee,

                                       versus

RENIFER JOHN MCFADDEN,

             Defendant-Appellant.



             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                         USDC No. 02-CR-149-ALL


Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

      Renifer John McFadden appeals from his sentence entered after

a guilty plea conviction for possession of a firearm by a felon in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) and for making a

false statement as to a fact material to the lawfulness of the sale

of   a    firearm     in   violation    of   18   U.S.C.   §§   922(a)(6)      and

924(a)(1)(B).       He argues that the district court erred in denying


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
an offense level reduction for acceptance of responsibility under

U.S.S.G. § 3E1.1.    However, the district court provided several

reasons supporting its doubt of McFadden’s true acceptance of

responsibility.1    Giving great deference to the district court’s

decision to deny sentencing leniency under U.S.S.G. § 3E1.1, we

AFFIRM.




     1
       See United States v. Solis, 299 F.3d 420, 458 (5th Cir.
2002) (“While we generally review a district court’s factual
finding under the Guidelines for clear error, [a] district court’s
determination of whether a defendant is entitled to a reduction of
his offense level for acceptance of responsibility is reviewed with
even more deference than the pure clearly erroneous standard. As
such, [w]e will affirm a sentencing court’s decision not to award
a reduction under U.S.S.G. § 3E1.1 unless it is without
foundation.” (footnote and internal quotation marks omitted)).

                                 2